Citation Nr: 0408347	
Decision Date: 03/31/04    Archive Date: 04/02/04

DOCKET NO.  95-41 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for cervical, thoracic, 
and lumbar spine arthritis with myofascitis, claimed as back 
bruise. 

2.  Entitlement to service connection for headaches.  

3.  Entitlement to service connection for urinary frequency.  

4.  Entitlement to compensation pursuant to 38 U.S.C.A. § 
1151 for cervical, thoracic, and lumbar spine arthritis with 
myofascitis, headaches, and urinary frequency.  

5.  Entitlement to a disability rating greater than 10 
percent for sinusitis.  


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from June 1966 to January 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 1995, October 1995, and April 1998 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.
 
The case returns to the Board following remands to the RO in 
January 2001 and September 2001.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  There is no evidence of chronic spinal disorder in 
service, no evidence of spinal arthritis within one year 
after service, and no competent evidence of a nexus between 
currently diagnosed cervical, thoracic, and lumbar spine 
arthritis with myofascitis and the veteran's period of active 
duty service. 

3.  There is no evidence of chronic headache disorder in 
service and no competent evidence of a nexus between current 
headaches and the veteran's period of active duty service.  

4.  There is no evidence of chronic urinary frequency or 
other disorder in service and no competent evidence of a 
nexus between current urinary frequency and the veteran's 
period of active duty service.  

5.  There is no competent evidence showing that the veteran 
incurred additional disability in the form of cervical, 
thoracic, and lumbar spine arthritis with myofascitis, 
headaches, and urinary frequency as a result of injury or 
aggravation of injury suffered during right inguinal hernia 
surgery performed a VA medical facility in December 1994.  

6.  The veteran's service-connected sinusitis is manifested 
by subjective complaints including constant nasal discharge, 
constant headaches of varying severity, chronic congestion, 
sinus pressure and tenderness, and post-nasal drip with sore 
throat; objective findings of clear nasal discharge and 
occasional mild nasal congestion with swollen and inflamed 
mucosa and sinus tenderness; and radiographic evidence 
consistent with chronic sinusitis; there is no objective 
confirmation of any purulent discharge or associated 
crusting, no evidence of frequent incapacitating episodes of 
sinusitis and only one documented instance of record in which 
antibiotics were prescribed.  


CONCLUSIONS OF LAW

1.  Service connection for cervical, thoracic, and lumbar 
spine arthritis with myofascitis, claimed as back bruise is 
not established.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).  

2.  Service connection for headaches is not established.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2003).

3.  Service connection for urinary frequency is not 
established.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).

4.  Entitlement to compensation pursuant to 38 U.S.C.A. § 
1151 for cervical, thoracic, and lumbar spine arthritis with 
myofascitis, headaches, and urinary frequency is not 
established.  38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 
3.358 (2003). 

5.  The criteria for a disability rating greater than 10 
percent for sinusitis have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 
4.97, Diagnostic Code 6513 (2003); 38 C.F.R. § 4.97, 
Diagnostic Code 6513 (1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

Review of the claims folder reveals compliance with the VCAA.  
That is, by letter dated in October 2001and November 2003, 
the RO provided the veteran with an explanation as to the 
evidence needed to substantiate his claims for service 
connection and for an increased disability rating, as well as 
to evidence was already of record.  It advised the veteran of 
what evidence VA was responsible for obtaining and what 
evidence or information the veteran was required to provide 
if he wanted VA to help him obtain other types of evidence, 
such as private medical evidence.  In addition, in a June 
2003 letter, the RO informed the veteran of the evidence 
needed to substantiate his claim for compensation pursuant to 
38 U.S.C.A. § 1151.  The Board emphasizes that the September 
2000 supplemental statement of the case also accurately 
explains the evidentiary burden for seeking compensation 
under 38 U.S.C.A. § 1151.  The June 2003 letter also offered 
an explanation as to VA's responsibility for obtaining 
specified types of evidence and the veteran's responsibility 
to provide information or evidence.  Finally, the March 2003 
supplemental statement of the case provides the amended text 
of 38 C.F.R. § 3.159 (2003), the relevant regulation 
implementing the notice and assistance requirements of the 
VCAA.  Accordingly, the Board finds that the veteran has 
received all notice required by the VCAA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board observes that a recent decision by the U.S. Court 
of Appeals for Veterans Claims (Court) states that VCAA 
notice must be provided before the initial unfavorable 
determination by the RO.  Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. Jan. 13, 2004).  In this case, a 
substantially complete application and initial determination 
for each issue was made before November 9, 2000, the date of 
enactment of the VCAA.  VA believes that the Pelegrini 
decision is incorrect as it applies to such cases and is 
pursuing further judicial review on this matter.  In any 
event, as the Board has already determined that the veteran 
has received all required VCAA notice, as well as all 
required assistance, as discussed below, any failure to 
follow Pelegrini in this case results in no prejudice to the 
veteran and therefore constitutes harmless error.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  See Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (holding that 
the Court must take due account of the rule of prejudicial 
error when considering compliance with VCAA notice 
requirements); Stegall v. West, 11 Vet. App. 268 (1998) 
(where a veteran has not been harmed by an error in a Board 
determination, the error is not prejudicial); 38 U.S.C.A. § 
7261(b) ("Court shall take due account of the rule of 
prejudicial error"); 38 C.F.R. § 20.1102 (an error in a 
Board decision that does not affect the merits of an issue or 
the appellant's substantive rights will be considered 
harmless).    

With respect to the duty to assist, the RO has obtained 
service medical records, VA medical records, and several 
relevant medical examinations and opinions.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  The veteran has not 
identified or authorized VA to secure any private medical 
records.  In fact, in December 2001 correspondence, he 
indicated that he had VA medical care only.  There is no 
allegation from the veteran or indication from review of the 
claims folder that additional pertinent evidence remains 
outstanding.  Therefore, the Board is satisfied that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.   

Finally, the Board is also satisfied as to compliance with 
its instructions from the January 2001 and September 2001 
remands.  See Stegall, supra.  That is, it appears that all 
requested medical records, examinations, and opinions have 
been secured as instructed.  


Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2003).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including arthritis).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).   

Initially, the Board notes that there is no evidence of 
arthritis in the cervical, thoracic, or lumbar spine until 
1994, many years after the veteran's separation from service.  
Therefore, the presumption of in-service incurrence for 
chronic disease is not for application.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3).  

The Board observes that in his October 1994 claim, the 
veteran alleged that he suffered a back strain injury in 
1969.  In various statements, he describes injuring his back 
while lifting or attempting to position a patient for X-rays.  
However, this allegation is not supported by the evidence of 
record.  Service medical records are negative for any finding 
or diagnosis of injury to or arthritis of the cervical, 
thoracic, or lumbar spine or any finding or diagnosis of 
myofascitis.  Notes dated in January 1967 indicate that the 
veteran was hit on the back with a handball.  Physical 
examination revealed a slight bruise.  However, there is no 
record of any subsequent complaint or chronic residual, 
suggesting acute injury only.  In fact, the report of the 
separation physical examination reflected no back complaints 
and no findings of spinal abnormality, to include arthritis.  
The Board notes that there is no post-service medical 
evidence of treatment for back complaints until October 1994, 
as shown by VA records.  Similarly, service medical records 
show no complaint, diagnosis, or treatment of headaches or 
urinary frequency.  Therefore, service connection may not be 
established for any of these disorders on the basis of 
chronicity in service or on a finding that the disorder was 
first seen in service with continuous symptoms thereafter.  
38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.       

Moreover, the Board finds that, despite current diagnoses, 
there is no competent evidence of a nexus between any of the 
disorders at issue and the veteran's period of active duty 
service.  Such evidence of a relationship between an alleged 
disorder and service is required in order to establish 
service connection.  Boyer, 210 F.3d at 1353; Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).     

First, with respect to arthritis of the cervical, thoracic, 
and lumbar spines with myofascitis, the Board observes that 
multiple VA medical records and VA examination reports 
reflect the veteran's description of back injury in service.  
However, those medical records do not suggest that the 
examining physician in any way endorsed that history as 
explaining the etiology of the veteran's back problems.  
Medical history provided by a veteran and recorded by an 
examiner without additional enhancement or analysis is not 
competent medical evidence.  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).

The veteran was afforded a VA orthopedic examination in 
November 2002.  The examiner reviewed the claims folder, 
including medical evidence, took the veteran's history, and 
conducted a physical examination.  He concluded that the 
veteran's current disability, degenerative spondylosis in the 
cervical, thoracic, and lumbar spines, was related to the 
aging process.  The examiner conceded that the veteran likely 
suffered lumbar strains in service more than 30 years ago.  
However, he opined that the disability was unrelated to 
service. 
 
With respect to headaches, the Board notes that the report of 
the November 2002 VA ears, nose, and throat (ENT) examination 
includes the examiner's opinion that the veteran's headaches 
were not the result of service and not due to his sinusitis.  
This opinion was based on review of the claims folder as well 
as examination of the veteran.  In addition, the veteran was 
afforded a VA neurology examination in November 2002.  The 
examiner reviewed the claims folder and medical records and 
examined the veteran.  She similarly concluded that the 
veteran's headaches were not due to military service.  There 
is no contrary, competent opinion of record.  It is observed 
that, contrary to the ENT examiner, the neurology examiner 
opined that the veteran's headaches were in part related to 
his sinus problem.  The Board emphasizes that the veteran is 
currently service connected for sinusitis, the evaluation for 
which includes the consideration of frequency and severity of 
headaches as a symptom of sinusitis.  Thus, to the extent the 
veteran's headaches are associated with sinusitis, disability 
therefrom is already compensated through the disability 
rating for sinusitis.  The establishment of service 
connection for headaches with a separate rating would be 
prohibited.  See 38 C.F.R. § 4.14 (rating the same disability 
under various diagnoses is to be avoided).  

Finally, concerning the claim for service connection for 
urinary frequency, the Board observes that the report of the 
February 1997 VA genitourinary examination states that, 
although the veteran has reported urinary frequency, there 
were no objective findings to explain his symptoms.  The 
urethrogram conducted in March 1997 in connection with the 
examination was negative.  The urinary bladder was normal.  
The November 2002 VA genitourinary examiner, who examined the 
veteran and reviewed the claims folder and medical evidence 
of record, including the earlier VA examination findings, 
opined that the veteran's urinary frequency was not due to 
the veteran's military service.  Again, there is no 
competent, contrary medical opinion of record.     

The Board observes that, either specifically or generally, 
the veteran alleges that each disorder discussed here is 
related to service.  It is noted from review of the claims 
folder that the veteran worked for some years as a radiology 
technician.  However, there is no evidence to suggest that he 
is sufficiently trained or educated in medicine to be 
competent to offer an opinion as to the etiology of any of 
the disorders at issue in this appeal.  Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.  Therefore, his 
personal opinion that each of his disorders is related to 
service is an inadequate basis for granting service 
connection.

Accordingly, the Board finds that the evidence is not so 
evenly balanced as to require resolution of doubt in the 
veteran's favor.  38 U.S.C.A. § 5107(b).  There is no 
evidence of chronic back disorder, headaches, or urinary 
frequency in service and no competent evidence of a nexus 
between any of the disorders and service.  Therefore, the 
Board finds that the preponderance of the evidence is against 
service connection for cervical, thoracic, and lumbar spine 
arthritis with myofascitis, headaches, and urinary frequency.  


Compensation Pursuant to 38 U.S.C.A. § 1151

The veteran seeks compensation pursuant to 38 U.S.C.A. § 1151 
for disability incurred as a result of VA medical care.  
Initially, the Board notes that the RO received the veteran's 
claim for such compensation in March 1995.  For claims filed 
at that time, the law requires no determination of fault on 
the part of the service provider in order to confer on the 
injured veteran entitlement to compensation.  Brown v. 
Gardner, __ U.S. __, __ (1994), 115 S.Ct. 552, 556, aff'g 5 
F.3d 1456 (Fed. Cir. 1993), aff'g Gardner v. Derwinski, 1 
Vet. App. 584 (1991).  See Pub. L. No. 104-204, 110 Stat. 
2926 (Sept. 26, 1996) (amending 38 U.S.C.A. § 1151 to require 
negligence as the proximate cause of the death or additional 
disability effective for claims filed on or after October 1, 
1997). 

There are three requirements for establishing entitlement to 
compensation.  First, the veteran must incur an injury or 
aggravation of an injury as the result of hospitalization, 
medical or surgical treatment, submission to a VA 
examination, or the pursuit of a course of vocational 
rehabilitation.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.358(a).  
In cases of medical care, proof of actual causation between 
the treatment and the injury is required.  38 C.F.R. 
§ 3.358(c)(1).  The "necessary consequences" of properly 
administered medical treatment to which the veteran consented 
are not compensable.  38 C.F.R. § 3.358(c)(3).  Such 
consequences are consequences that are certain to result 
from, or were intended to result from, the medical treatment 
provided. Id.  

Second, the injury or aggravation cannot be the result of the 
veteran's own willful misconduct.  38 U.S.C.A. § 1151; 
38 C.F.R. § 3.358(c)(4).  

Finally, such injury or aggravation must result in additional 
disability.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.358(b).  The 
presence of additional injury is determined by comparing the 
state of the veteran's physical condition immediately 
preceding the injury with the subsequent physical condition 
resulting from the injury.  38 C.F.R. § 3.358(b)(1).  With 
respect to surgical treatment in particular, a before-and-
after comparison is made of the condition the surgery was 
designed to relieve.  38 C.F.R. § 3.358(b)(1)(ii).  Injury or 
aggravation that is merely the continuance or natural 
progression of the condition for which the treatment was 
authorized is not compensable additional disability.  
38 C.F.R. § 3.358(b)(2).

In this case, the veteran alleges that he incurred additional 
disability, in the form of cervical, thoracic, and lumbar 
spine arthritis with myofascitis, headaches, and urinary 
frequency, as a result of surgery for right inguinal hernia 
performed at the VA Medical Center at Bay Pines, Florida, in 
December 1994.  Specifically, in the March 1995 claim and 
subsequent statements, he asserts that he suffered extreme 
right testicular pain as a result of the surgery, which 
caused severe muscle spasm or contraction throughout his back 
and led to major damage to his entire spine.  He also claims 
to have developed migraines as a result of constant 
testicular and back pain.  Finally, during his May 1997 
personal hearing and additional written statements, the 
veteran argues that that the inguinal hernia surgery caused 
some sort of damage or constriction to the bladder, which 
resulted in his urinary frequency.   

Upon a review of the record, the Board finds that, despite 
current diagnoses of spinal arthritis and myofascitis, 
headaches, and urinary frequency, there is no competent 
evidence to support the contention that these disorders 
constitute additional disability incurred as the result of 
injury or aggravation of injury suffered due to VA surgical 
treatment.  As with his claims for service-connection, the 
veteran's personal opinion that any of these disorders is the 
result of the December 1994 VA surgery is not competent 
evidence needed to establish the required causal 
relationship.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.   

With respect to the spinal arthritis and myofascitis, the 
November 2002 VA orthopedic examiner concluded that the 
veteran's disability, degenerative spondylosis in the 
cervical, thoracic, and lumbar spines, was related to the 
aging process.  He conceded that the veteran possibly 
suffered a lumbar strain following his hernia surgery, but 
opined that the disability was unrelated to VA hernia 
surgery.  This opinion was based on review of the claims 
folder, including medical evidence, as well as history and 
objective findings obtained during the examination.  There is 
no contrary medical opinion of record 
 
Similarly, with respect to headaches, the report of the 
November 2002 VA neurology examination reflects the opinion 
that the veteran's headaches were tensions headaches, as well 
as associated with his sinus problem.  The opinion offers no 
suggestion that the headaches are the result of injury or 
aggravation of injury associated with VA surgical care.  
There is no other competent evidence of record that comments 
as to the etiology of the headaches.    

Finally, the Board emphasizes that the February 1997 VA 
genitourinary examiner found no objective evidence of urinary 
disability.  The March 1997 urethrogram was negative.  The 
November 2002 VA genitourinary examiner, after examination of 
the veteran and review of the record, concluded that the 
veteran's urinary frequency was not due to VA surgery or 
hospitalization.  Again, there is no contrary, competent 
opinion on this issue.  

In summary, the Board finds that the evidence is not so 
evenly balanced as to require resolution of doubt in the 
veteran's favor.  38 U.S.C.A. § 5107(b).  There is simply no 
competent evidence demonstrating that spinal arthritis and 
myofascitis, headaches, and urinary frequency constitute 
additional disability incurred as the result of injury or 
aggravation of injury due VA surgical treatment.  Therefore, 
the preponderance of the evidence is against compensation 
pursuant to 38 U.S.C.A. 
§ 1151.  The appeal is denied.  

Increased Disability Rating

Factual Background

The RO granted service connection for sinusitis in an August 
1973 rating decision.  It assigned a 10 percent initial 
disability rating.  It increased the evaluation to 30 percent 
in November 1983 and reduced it to 10 percent in August 1985.  

The veteran submitted a claim for an increased disability 
evaluation for sinusitis in October 1994.  In connection with 
this claim, he underwent a VA examination in February 1995.  
He complained of constant sinus problems with profuse 
drainage, diminished sense of smell and taste, and headaches.  
Examination revealed nasal congestion and hypertrophy.  There 
was no discharge except post-nasal drip.  There was pain over 
the fifth cranial nerve distribution.  The assessment was 
allergic rhinitis or vasomotor rhinitis, as well as neuralgia 
of the fifth cranial nerve.

VA medical records dated through November 1995 showed 
frequent complaints related to sinus problems from October 
1994 through May 1995.  Symptoms included chronic nasal 
congestion and discharge, sinus tenderness, and headaches.    
Examination was negative for crusting or purulent discharge.  
Medications included Vancenase nasal spray.  

In his November 1995 substantive appeal, the veteran related 
that he had daily problems with his sinuses.  He had almost 
no sense of smell, unpredictable profuse flow from sinuses, 
constant headaches of varying severity, crusting of the 
eyelids, and nasal soreness.  Daily medications provided only 
partial relief.  

In August 1996, the veteran was afforded a VA ENT 
examination.  He reported frequent headaches, diminished 
sense of smell, and fair sense of smell.  Recent allergy 
work-up was essentially negative.  Examination was 
essentially normal.  There was mild tenderness of the first 
and second branches of the trigeminal nerve.  It was noted 
that olfactory testing was not provided due to insufficient 
equipment.  The diagnoses included chronic headaches of 
unknown origin; currently normal ENT except for bilateral 
tenderness of the first and second branch of the trigeminal 
nerve; and probable diminished smell.  X-rays of the 
paranasal sinuses were normal.   

During the May 1997 personal hearing before a RO hearing 
officer, the veteran stated that he took medication for his 
sinus problem.  He experienced constant drainage, sores in 
the nose, crusting of the eyes, and headaches.  The veteran 
had a minor headache every three to five days; major 
headaches occurred once every three months.  He treated minor 
headaches with aspirin.  When he had a major headache, he had 
to lie down.  The veteran also described diminished sense of 
taste and smell associated with sinusitis.   

The RO obtained additional VA medical records dated through 
February 1998.  In August 1996, the veteran complained of 
sinus pressure and pain for two weeks and draining yellow 
secretions from the nose and eyes.  Examination revealed 
swollen and inflamed nasal mucosa and tenderness.  The 
veteran was referred for ENT consultation and prescribed 
medications including chlortrimeton.  The report of the 
August 1996 ENT consultation indicated that examination 
revealed congestion with no discharge.  Sinus X-rays were 
negative.  Subsequent records reflected visits for sinus 
complaints in April 1997 and February 1998.  There were no 
significant relevant findings on examination, though notes 
dated in February 1998 indicated that X-rays showed chronic 
right maxillary sinusitis.  The veteran continued to use 
medications including Beconase.  

In a December 1998 statement, the veteran related that he had 
constant drainage and pressure headaches.  He took medication 
every day, Vancenase nasal spray and chlorpheniramine 
maleate.  He still had many episodes of profuse flows of 
mucus, which had gotten into his lungs.  Sometimes he awoke 
with a dry, sore throat with dark, thick sputum.  The veteran 
denied having any allergies.  He described headaches 
associated with his sinus problems.   

Pursuant to the Board's September 2001 remand, the RO 
obtained additional VA medical records, which generally 
reflected continued complaints related to sinusitis and the 
use of prescribed medications.  Notes dated in May 1999 
indicated that the veteran had no recent prescription for 
antibiotics.  Complaints at that time consisted of forehead 
and retro-orbital headaches, sneezing fits, itchy ears, itchy 
nose, bilateral congestion with some facial pain over the 
maxillary area, sore throat, and yellow post-nasal drip.  
Examination showed swollen and erythematous nasal mucosa, but 
no purulent discharge and no drainage in the throat.  The 
physician prescribed a course of amoxicillin for sinusitis.  
Computed tomography (CT) scan of the sinuses performed in 
December 1999 showed bilateral mild thickening of the 
mucoperiosteal membranes, possibly chronic sinusitis.  
Subsequent notes indicated that the veteran was doing well on 
medications.  Examination in July 2002 revealed no nasal 
congestion, obstruction, or lesions and no associated throat 
abnormalities.  

The veteran underwent a VA ENT examination in November 2002.  
The examiner reviewed the claims folder for the examination.  
The veteran complained of constant post-nasal drip that was 
clear in color.  Breathing was poor through both nares.  He 
was recently placed on steroids and Sudafed, which helped the 
post-nasal drip and headaches.  The veteran stated that 
headaches occurred daily and affected the frontal and vertex 
area.  He also described pressure occasionally along the 
frontal and maxillary sinuses, but denied yellow or green 
discharge.  The headaches usually resolved with two or three 
aspirin.  Prior allergy tests were negative, per the 
veteran's report.  Examination showed slight right deviation 
of the nasal septum.  Turbinates were enlarged bilaterally, 
but there was sufficient nasal passage.  There was no 
tenderness over the area of the ethmoids, maxillary, or 
frontal sinuses.  There was no evidence of crusting or 
purulent drainage within the nares.  CT scan of the sinuses 
showed minimal mucosal thickening with no sign of acute sinus 
disease.  The examiner stated that the veteran's headaches 
were not due to his sinusitis.  He added that the veteran's 
nasal complaints did not present incapacitating episodes.  

Also in November 2002, the veteran was afforded a VA 
neurology examination.  He related the he was constantly 
plagued by sinus problems, including nasal congestion and 
post-nasal drip.  He stated that he could not tell which 
headaches were due to his sinus problems, as opposed to his 
spinal disorder, because he had them constantly.  Following 
examination and review of the claims folder, the examiner 
concluded that the veteran's headaches were related, in part, 
to his sinus problems.  

In a February 2003 statement, the veteran related that his 
medications included pseudoephedrine, beclomethasone, and 
chloropheniramine, as well as aspirin.  He continued to 
experience constant nasal discharge and headaches, as well as 
other symptoms previously described.  The veteran 
occasionally experienced complete blockage that resulted in 
an incapacitating headache.  He generally felt congested and 
had trouble getting enough air, though a bronchodilator 
provided some relief.  VA testing for allergies was negative.   

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The veteran's sinusitis is currently evaluated as 10 percent 
disabling under Diagnostic Code (Code) 6513, chronic 
maxillary sinusitis.  38 C.F.R. § 4.97.  During the pendency 
of the veteran's appeal, VA promulgated new regulations 
amending the rating criteria for respiratory disorders, 
including sinusitis, effective October 7, 1996.  See 61 Fed. 
Reg. 46,720 (1996) (codified at 38 C.F.R. pt. 4).  Generally, 
where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran will apply.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  However, when amended regulations 
expressly state an effective date and do not include any 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded, notwithstanding Karnas.  38 U.S.C.A. § 5110(g); 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-
2000.  Therefore, before October 7, 1996, only the previous 
version of the rating criteria may be applied.  Thereafter, 
the version more favorable to the veteran must be applied.

The Board notes that the RO considered the amended rating 
criteria in its February 1997 supplemental statement of the 
case.  Therefore, the Board may proceed to address those 
criteria without first determining whether doing so would 
result in prejudice to the veteran.  Bernard, 4 Vet. App. at 
392-94.

Under the previous version of the rating criteria, a 10 
percent rating is assigned for sinusitis when disability is 
moderate, with discharge or crusting or scabbing, with 
infrequent headaches.  A 30 percent rating is awarded when 
disability from sinusitis is severe, with frequently 
incapacitating recurrences, severe and frequent headaches, 
and purulent discharge or crusting reflecting purulence.  
38 C.F.R. § 4.97, Code 6513 (1996).  

Under the amended version of the rating criteria, a 10 
percent evaluation is assigned when there is evidence of one 
or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  When there is evidence of 
three or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting, a 30 percent rating is in 
order.  Notes specify that an incapacitating episode of 
sinusitis means one that requires bed rest and treatment by a 
physician.  

Review of the record reveals subjective complaints including 
constant nasal discharge, constant headaches of varying 
severity, chronic congestion, sinus pressure and tenderness, 
and post-nasal drip with sore throat.  X-rays and CT scan 
generally reflect findings consistent with chronic sinusitis.  
Objectively, examination generally confirms only the clear 
nasal discharge and occasional mild nasal congestion with 
swollen and inflamed mucosa and sinus tenderness.  There is 
no objective confirmation of any purulent discharge or 
associated crusting.  The medical evidence does not suggest 
that the veteran experiences frequent incapacitating episodes 
of sinusitis, or that he has suffered any incapacitating 
episode of sinusitis that required prolonged antibiotic 
treatment as contemplated by the rating criteria.  There is 
only one documented instance of record in which antibiotics 
were prescribed.  Although the veteran describes having 
constant headaches, the medical evidence indicates that the 
headaches are only partially related to the sinusitis.  Based 
on this evidence, the Board cannot conclude that the overall 
disability picture for sinusitis more closely approximates 
the criteria for a 30 percent rating under either version of 
the rating criteria.  38 C.F.R. § 4.7.  

The Board notes that a separate 10 percent rating may be 
assigned for complete loss of sense of smell or complete loss 
of sense of taste, under Code 6275 or Code 6276, 
respectively.  38 C.F.R. § 4.87b (1998); 38 C.F.R. § 4.87a 
(2003).  See Esteban v. Brown, 6 Vet. App. 259 (1994) 
(veteran is entitled to separate disability ratings for 
different manifestations of the same disability when the 
symptomatology of one manifestation is not duplicative or 
overlapping of the symptomatology of the other 
manifestations).  However, in each instance, a rating may be 
assigned only when there is an anatomic or pathologic basis 
for the disorder.  38 C.F.R. § 4.87b, Note (1998); 38 C.F.R. 
§ 4.87a, Note (2003).  In this case, although the veteran 
complains of diminished sense of both smell and taste, there 
is no evidence of complete loss and no evidence of anatomic 
or pathologic basis for loss of these senses.  Therefore, no 
separate rating is in order.      

In summary, the Board finds that the preponderance of the 
evidence is against a disability rating greater than 10 
percent for sinusitis.  38 C.F.R. § 4.3.  The appeal is 
denied.   


ORDER

Service connection for cervical, thoracic, and lumbar spine 
arthritis with myofascitis, claimed as back bruise, is 
denied. 

Service connection for headaches is denied.  

Service connection for urinary frequency is denied.  

Compensation pursuant to 38 U.S.C.A. § 1151 for cervical, 
thoracic, and lumbar spine arthritis with myofascitis, 
headaches, and urinary frequency is denied.  

A disability rating greater than 10 percent for sinusitis is 
denied. 



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



